People v Barnes (2016 NY Slip Op 00679)





People v Barnes


2016 NY Slip Op 00679


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2013-08726
 (Ind. No. 9222/09)

[*1]The People of the State of New York, respondent,
vDouglas Barnes, appellant.


Lynn W. L. Fahey, New York, NY (Yvonne Shivers of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered August 29, 2013, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant preserved for appellate review his argument that manslaughter in the second degree should have been charged as a lesser included offense of murder in the second degree (see CPL 470.05[2]). However, his request for the lesser included charge of manslaughter in the second degree was properly denied since, viewed in the light most favorable to the defendant, there was no reasonable view of the evidence to support a finding that he recklessly caused the victim's death without intending to cause serious physical injury, when he stabbed her 13 times, inflicting 7 wounds which were independently fatal (see People v Rivera, 23 NY3d 112, 122).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
MASTRO, J.P., LEVENTHAL, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court